[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                          NOVEMBER 30, 2006
                              No. 06-10206                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 05-00234-CR-T-17EAJ

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                   versus

PAULINO SOLIMAN ARROYO,

                                                    Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (November 30, 2006)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Paulino Soliman Arroyo appeals the 135-month sentences imposed
following his conviction for possession with intent to distribute five or more

kilograms of cocaine while on board a vessel subject to United States jurisdiction,

46 App. U.S.C. §§ 1903(a), (g), 21 U.S.C. § 960(b)(1)(B)(ii), and conspiracy to

possess with intent to distribute five or more kilograms of cocaine while on board a

vessel subject to United States jurisdiction, 46 App. U.S.C. §§ 1903(a), (g), (j),

21 U.S.C. § 960(b)(1)(B)(ii).

      Arroyo argues that the district court erred in denying him a minor-role

reduction under U.S.S.G. § 3B1.2(b). Arroyo contends that his role as a mere crew

member was minor compared to that of the major transporters and owners of the

drugs. He asserts that he was simply a “mule” who was limited to transporting the

drugs, and had no decision-making power or input regarding the planning,

supplying, or destination of the drugs.

      We review for clear error a district court’s factual determination of a

defendant’s role in the offense. United States v. De Varon , 175 F.3d 930,

937 (11th Cir. 1999) (en banc).

      A defendant “who is less culpable than most other participants, but whose

role could not be described as minimal” is entitled to a two-level reduction for his

minor role. U.S.S.G. § 3B1.2(b), comment n.5. The defendant bears the burden of

proving a minor role in the offense by a preponderance of the evidence. De Varon,



                                           2
175 F.3d at 939.

      To evaluate whether a defendant’s role was minor, a court must engage in a

two-step analysis. First, the court must measure “defendant’s role in the relevant

conduct for which [he] has been held accountable at sentencing.” Id. at 940. Where

the relevant conduct is the same as a defendant’s actual conduct, the defendant

cannot establish that he is “entitled to a minor role adjustment simply by pointing

to some broader criminal scheme in which [he] was a minor participant but for

which [he] was not held accountable.” Id. at 941. In a drug courier-context, “the

amount of drugs imported is a material consideration in assessing a defendant’s

role in [his] relevant conduct.” Id. at 943. The quantity of drugs in the courier’s

possession may be a good indication of the defendant’s role in the offense. Id.

Second, the court should consider the defendant’s “role as compared to that of

other participants in [his] relevant conduct.” Id. at 944.

      In denying Arroyo a minor-role reduction, the district court found that

Arroyo’s role was comparable to that of the others named in the conspiracy.

Arroyo was one of four crew members of a go-fast boat that was stopped outside of

the territorial waters of Colombia and was found carrying approximately 4650

pounds of cocaine. Although the district court did not hold Arroyo accountable for

the larger conspiracy, Arroyo provided no evidence that distinguished his



                                           3
culpability from that of his fellow crew members.

      Upon consideration of the briefs of the parties, and thorough review of the

record, we cannot find that the district court’s determinations were clearly

erroneous. The record supports the district court’s findings that the conduct

attributed to Arroyo was identical to his actual conduct and that he was not

substantially less culpable than the other crew members on the go-fast boat.

Arroyo was held accountable for the quantity of cocaine found on his boat.

Furthermore, the amount of drugs involved in this case indicates that Arroyo’s role

as a crew member was not minor. The district court did not clearly err in denying

Arroyo a minor-role reduction.

      AFFIRMED.




                                          4